Title: [Diary entry: 25 August 1786]
From: Washington, George
To: 

Friday 25th. Mercury at 68 in the Morning—70 at Noon and 69 at Night. Lowering all day with slight showers about 1 Oclock; with distant thunder in the evening there were still greater appearances of a settled rain. Mr. Shaw went to Alexandria after breakfast in order to proceed to the Northward to embark at Philadelphia for the West Inds. I rid to Muddy hole and Dogue run Plantations. At the first I marked out lines for a new partition of my fields and directed the best plowman at it to break up about 10 Acres of Pasture land which had produced Wheat the year of 1785, to try how it would yield (upon a single plowing) wheat next, sowed this fall. At Dogue run Meadow (Mill Swamp) I marked the middle ditch for the hired men to work on, while the season was proper. Mr. Rawlins from Baltim[or]e and Mr. Tharpe came here before dinner to measure the Work which had been done for me & to receive payment.